ORDER
The Disciplinary Review Board on December 11, 1997, having filed with the Court its decision concluding that MARK H. JAFFE of PRINCETON, who was admitted to the bar of this *137State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4 (failure to communicate); and RPC 8.1(b) (failure to cooperate with disciplinary officials in an ethics investigation), and good cause appearing;
It is ORDERED that MARK H. JAFFE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.